Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                             Introduction
2.   This action is response to the application 16/860,130 filed on 04-28-2020.   Claims 1-20 are pending.

Double Patenting
3.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
4.   Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,672,572. Although the claims at issue are not identical, they are not patentably distinct from each other because, the current (16/860,130) claim limitations are broader than claims 1-20 of U.S. Patent No. 10,672,572 as shown in the table below.
 
             Application No. 16/860,130
U.S. Patent No. 10,672,572
1. An electrical switch, comprising: a toggle switch adapted for a connection to an electrical power; a hardware processor; 
.



Claim Rejections - 35 USC § 102
5.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7. Claims 1-4, 6-11, 13-18 and 20 are rejected under 35 U.S.C. 102a(1) as being anticipated by Menard et al. (US 2003/0013503).
   Consider Claim 1, Menard teaches an electrical switch (see fig. 1), comprising: 
      a toggle switch(see fig. 1(120)) adapted for a connection to an electrical power(not shown and see paragraph[0023]-[0026]);
    a hardware processor (see fig.5(200)); and 
   a memory device (see fig. 5(140)), the memory device storing instructions, the instructions when executed causing the hardware processor to perform operations, the operations comprising(see paragraphs[0036]-[0050]):
   converting the electrical power into a direct current electrical power (see fig. 1 and paragraphs [0023]-[0030]); 
    converting an analog output signal generated by a microphone into a digital signal(see figs. 1, 5 and abstract, paragraphs[0020]-[0029]); and 
     sending the digital signal via a network to a network address associated with a controller (see figs. 1-5 and  paragraphs[0036]-[0050]).
   Consider Claim 2-4, Menard teaches the electrical switch further comprising a ground connection to electrical ground (see figs. 1-5 and abstract, paragraphs[0020]-[0029]); and  the electrical switch further comprising a network interface providing an interface to 
communications  network as the network (see figs. 1, 5, 6 and  paragraphs[0036]-[0050]). 
    Consider Claim 6 and  7, Menard teaches the electrical switch further comprising filter circuitry to suppress signals representing inaudible frequencies (see figs. 1-5 and abstract, paragraphs[0020]-[0029]); and the electrical switch, further comprising a cover exposing the electrical switch(see figs. 1-5 and abstract, paragraphs[0020]-[0029]). 
       Consider Claim 8, Menard teaches  an electrical switch(see fig. 1), comprising: 
     a housing retaining a switch assembly therein(see fig. 1),
    the switch assembly adapted for physical connection to conductors of an electrical power distribution system (see figs. 1-5 and abstract, paragraphs [0020]-[0029]); 
   a microphone(see fig. 1(140)) at least partially housed within the electrical enclosure, the microphone having a sensory element (see figs. 1, 5 and abstract, paragraphs[0020]-[0029]); 
   a hardware processor (see fig. 1 (200)) housed within the electrical enclosure; and 
a memory(see fig. 5(200)) device housed within the electrical enclosure, the memory device storing instructions, the instructions when executed causing the hardware processor to perform operations, the operations comprising(see figs. 1, 5 and  paragraphs[0036]-[0050]): 
    converting alternating current electrical power when present on the conductors into direct current electrical power (see paragraph[0026]); 

      Consider Claims 9-11, Menard teaches the electrical switch further comprising a ground connection to electrical ground(see figs. 1-5 and abstract, paragraphs[0020]-[0029]); and the electrical switch further comprising further comprising a network interface providing an interface to the network (see figs. 1, 5, 6 and  paragraphs[0036]-[0050]); and the electrical switch further comprising a network interface providing an interface to a wireless communications network as the network (see figs. 1, 5, 6 and  paragraphs[0036]-[0050]). 
    Consider Claims 13-14, Menard teaches  the electrical switch further comprising filter circuitry to suppress signals representing inaudible frequencies (see figs. 1, 5 and abstract, paragraphs[0020]-[0029]); and the electrical switch further comprising a cover exposing the toggle switch (see figs. 1, 5 and abstract, paragraphs[0020]-[0029]). 
    Consider Claim 15, Menard teaches an electrical switch (see fig. 1), comprising: 
a housing retaining a switch assembly therein(see fig. 1(120)), the switch assembly having terminal screws adapted for physical connection to conductors of an electrical power distribution system (see figs. 1, 5 and abstract, paragraphs[0020]-[0029]); 
     a microphone(see fig. 1(140)) at least partially housed within the electrical enclosure, the microphone having a sensory element(see figs. 1, 5 and abstract, paragraphs[0020]-[0029]); 
    a hardware processor(see fig. 5(200)) housed within the electrical enclosure; and 

      converting alternating current electrical power when present on the conductors into direct current electrical power (see figs.1, 5 and abstract, paragraphs[0020]-[0029]); 
   converting an analog output signal generated by the sensory element of the microphone into a digital signal(see figs. 1, 5 and abstract, paragraphs[0020]-[0029]); and sending the digital signal via a network to a network address associated with a controller(see figs. 1, 5, 6 and  paragraphs[0036]-[0050]).
     Consider Claims 16-18 and 20, Menard teaches the electrical switch further comprising a ground connection to electrical ground(see figs. 1, 5 and abstract, paragraphs[0020]-[0029]); and the electrical switch further comprising a network interface(see figs. 1, 5, 6 and  paragraphs[0036]-[0050]); and the electrical switch wherein the network interface interfaces with a wireless communications network as the nertwork(see figs. 1, 5, 6 and  paragraphs[0036]-[0050]); and the electrical switch further comprising amplifier circuitry to amplify the analog output signal generated by the sensory element of the microphone(see figs.1, 5 and abstract, paragraphs[0020]-[0029]). 

Claim Rejections - 35 USC § 103
8.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
9.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
11.          Claims 5, 12 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Menard et al. (US 2003/0013503) in view of Chua et al. (US 2018/0270576).
     Consider Claim 5, Menard does not expressly teach the electrical switch further comprising a network interface providing an interface to a power-line communications network.
   However, Chua teaches the electrical switch further comprising a network interface providing an interface to a power-line communications network
(see figs. 2-4 and paragraphs [0074]-[0081]).
   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date the of claimed invention was made to combine the teaching of Chua into Menard to provide the power module may be mounted in the opening of the surface, and may be configured to provide electrical power to the front module. The front module may be detachably coupleable to the power module. 

    Claim 19 essentially similar 5 and is rejected for the reason stated above apropos to claim 5.

                                                                 Conclusion
12.  The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Soules (US PAT. 6,087,588), Lombardi et al.(US PAT. 9,668,052) and Smallwood (US PAT. 5,914,826) are cited to show other related  SMART ACOUSTICAL ELECTRICAL SWITCH.

13.             Any response to this action should be mailed to:

Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        		
Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:
			(571) 273-8300
Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
			
	Any inquiry concerning this communication or earlier communications from the examiner 

should be directed to Lao,Lun-See whose telephone number is (571) 272-7501  The examiner 

can normally be reached on Monday-Friday from 8:00 to 5:30.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

supervisor,  Nguyen Duc M(SPE), can be reached on (571) 272-7503. 

	Any inquiry of a general nature or relating to the status of this application or proceeding

 should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.

/LUN-SEE LAO/Primary Examiner, Art Unit 2651                                                                                                                                                                                                        Patent Examiner
US Patent and Trademark Office
Knox
571-272-7501
Date 11-02-2021